       Case 3:19-cv-00225-BLW Document 69-1 Filed 03/26/21 Page 1 of 5




Bentley G. Stromberg ISB No. 3737
Sonyalee R. Nutsch ISB No. 6189
CLEMENTS, BROWN & McNICHOLS, P.A.
Attorneys at Law
bstromberg@clbrmc.com
snutsch@clbrmc.com
321 13th Street
Post Office Box 1510
Lewiston, Idaho 83501
(208) 743-6538
(208) 746-0753 (Facsimile)

       Attorneys for Defendants University
       of Idaho, Mark Adams and Jerrold Long

                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF IDAHO

SHAAKIRRAH R. SANDERS,                      )
                                            )         Case No: 3:19-CV-00225-BLW
                     Plaintiff,             )
                                            )         DECLARATION OF COUNSEL
              vs.                           )
                                            )
THE UNIVERSITY OF IDAHO, a                  )
public university governed by the           )
BOARD OF REGENTS OF THE                     )
UNIVERSITY OF IDAHO aka the                 )
STATE BOARD OF EDUCATION,                   )
an executive department of the STATE        )
OF IDAHO, and MARK ADAMS,                   )
former Dean of the College of Law, in       )
his official and individual capacity,       )
and JERROLD LONG, interim Dean,             )
in his official capacity                    )
                                            )
                     Defendants.            )

       Bentley G. Stromberg hereby makes the following declaration:

       1.     I am an adult citizen of the United States, competent to testify as a witness and

make this Declaration on personal knowledge.

       2.     I am counsel for the Defendants in this matter.




DECLARATION OF COUNSEL                          -1-
       Case 3:19-cv-00225-BLW Document 69-1 Filed 03/26/21 Page 2 of 5




       3.     Attached hereto as Exhibit A are true and correct copies of the March 16, 2021,

emails sent to myself and opposing counsel from Sheryl Musgrove.

       DATED this 26th day of March 2021.

                                            CLEMENTS, BROWN & McNICHOLS, P.A.


                                     By:      /s/
                                            BENTLEY G. STROMBERG
                                            Attorneys for Defendants University
                                            of Idaho, Mark Adams and Jerrold Long




                              CERTIFICATE OF SERVICE


               I HEREBY CERTIFY that on the 26th day of March 2021, I electronically
filed the foregoing with the Clerk of the Court using the CM/ECF system, which caused
the following counsel to be served by electronic means, as more fully reflected on the
Notice of Electronic Filing:

              Erika Birch
              T. Guy Hallam, Jr.
              Strinberg & Scholnick, LLC
              1516 W. Hays Street
              Boise, Idaho 83702
              erika@idahojobjustice.com
              guy@idahojobjustice.com



                                   By:       /s/
                                            BENTLEY G. STROMBERG




DECLARATION OF COUNSEL                       -2-
       Case 3:19-cv-00225-BLW Document 69-1 Filed 03/26/21 Page 3 of 5




From: Sheryl Musgrove [mailto:Sheryl_Musgrove@id.uscourts.gov]
Sent: Tuesday, March 16, 2021 3:31 PM
To: Erika Birch; Guy Hallam; bstromberg@clbrmc.com; Sonyalee Nutsch
Subject: Sanders v. U of I, 19-cv-225
Importance: High

Counsel:

Please see Judge Winmill’s email, pasted below. I am still working out the process that you will need
to use to let the court know whether you consent to having Judge Winmill remain the presiding
judge or, instead, request that he recuse himself. I will send a follow up email, and enter a docket
entry, with additional instructions in the next hour or so.

Please feel free to reach out to me with any questions.

Sheryl L. Musgrove
Law Clerk to Judge B. Lynn Winmill
U.S. Courts, District of Idaho
208.334.9088




Counsel,

I have asked Sheryl Musgrove, the staff attorney working on this case with me, to contact you about
a concern I have with my continued involvement with this case.

I was vaguely aware of this case shortly after it was filed, but I have not had the occasion to review
the claims in detail until I began preparing for tomorrow’s summary judgment hearing. My
understanding, prior to my review of the briefing for tomorrow’s hearing, was that the claims were
against the Law School and Dean Adams.   Although I have had some connection with the law school
in past years, I did not feel that any of them required my recusal.   However, now I understand that
Acting Dean Long is a defendant and is the focus of at least the IPPEA claims. That raises another
issue which I feel obligated to bring to your attention.

First, let me detail my connections to the law school.   They are three-fold: (1) I have been a close
friend of former Dean Burnett for many, many years and practiced law with him in Pocatello for
       Case 3:19-cv-00225-BLW Document 69-1 Filed 03/26/21 Page 4 of 5


approximately 3 years; (2) at Dean Burnett’s request, I taught a Complex Civil Litigation class at the
law school as adjunct faculty for 7 or 8 years, but have not done so for the last 3 years; and (3) I have
routinely hired law clerks and staff attorneys who are U of I grads.   If Dean Burnett was a named
defendant, I would have immediately recused myself, but I felt that my connection with Dean Adams
was quite minimal and would not have justified recusal.   Likewise, I am no longer teaching as
adjunct faculty and I have had very little interaction with Professor Sanders and had heard nothing of
the facts of this case until I started reading the briefs.

Frankly, my connection with Acting Dean Long is not significantly greater than my connection with
Dean Adams. We have met on 3 or 4 occasions in public gatherings, we have never socialized
together, and I have had no discussions with him about this case or really anything else to do with
the Law School.   However, a number of years ago Acting Dean Long and I became “friends” on
Facebook. I don’t recall who initiated the contact, but it does not matter. Although to my
knowledge Acting Dean Long has never posted anything on Facebook that related directly to the law
school and restricted his comments to activities involving his family, I am afraid that although there
is no real conflict, the mere fact of being “friends” on Facebook raises the appearance of possible
bias that requires that I consider recusing myself from the case.   On the other hand, you may feel
completely comfortable with my continuing to handle this case.

I would ask you to confer with your clients tonight or tomorrow morning to determine whether they
would prefer that I recuse myself from the case. I only request this hurried response to avoid having
to vacate tomorrow’s hearing. On the other hand, if you feel you need more time to discuss this
with your clients, please notify Ms. Musgrove and she will arrange to vacate the hearing.  

In responding to this request – whether it is done tomorrow morning or later – I would ask you to
follow Ms. Musgrove’s directions. I do not want any party or attorney to feel that they are being put
on the spot, so I have asked her to devise a process in which you can respond anonymously and
without my knowledge of how you responded. I am suggesting that we follow the same process we
use in consenting to a Magistrate Judge presiding over your case, so that you will respond to the
Clerk’s office and if either party has requested recusal, they will have the case reassigned to Chief
Judge Nye or a visiting judge without my further involvement or knowledge.

I apologize for this late notification, but I feel that maintaining confidence in our judicial system
requires that all parties be completely comfortable with the impartiality of the judge presiding over
their case.




               This email has been checked for viruses by AVG antivirus software.
Case 3:19-cv-00225-BLW Document 69-1 Filed 03/26/21 Page 5 of 5
